DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-8, filed June 24, 2021, with respect to claim 31 and new claim 53 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
Applicant’s amendment overcomes the previous rejection under 35 USC 112(b).  The rejection is withdrawn.
Allowable Subject Matter
Claims 31-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fibre optic sensing device, the device comprising, among other essential elements, each optical fibre portion comprises a sensor provided at the distal end of the optical fibre portion, the sensor comprising a third reflector; and a distance between the first and second reflectors is different for each of the optical fibre portions, in combination with the rest of the limitations of the above claim.  Claims 32-50 are dependent from claim 31 and therefore are also included in the allowed subject matter.
Regarding claim 51, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical sensing method, the method comprising, among other essential elements, supplying laser light from a common laser to a plurality of optical fibre portions, wherein each optical fibre portion includes a first reflector spaced from a distal end of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thingbo (US 2006/0076476) Parker (US 8909040) and Hong (US 6640647) each teach a plurality of FBG sensors, but the sensors are not spaced as claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877